PER CURIAM.
Defendant Mount Holly Township appeals from seven judgments entered in the Tax Court determining that seven separate parcels of land owned by plaintiff are tax exempt for the tax year 1995, pursuant to N.J.S.A. 54:4-3.6. On this appeal defendant contends:
THE TAX COURT ERRED IN ITS APPLICATION OP NEW JERSEY CASE LAW DECIDED UNDER N.J.S.A. 54:4-3.6 TO THE FACTS OF THIS MATTER IN REVERSING THE DECISION OF THE BURLINGTON COUNT BOARD OF TAXATION, AS THE TAXPAYER SALT AND LIGHT COMPANY, INC.’S PROPERTY IS NOT EXEMPT FROM TAXATION BY DEFENDANT MOUNT HOLLY TOWNSHIP PURSUANT TO N.J.S.A. 54:4-3.6.
*41We have carefully reviewed the record and, in light of applicable law, we conclude that defendant’s contention is clearly without merit. R. 2:11-3(e)(1)(E). We affirm substantially for the reasons expressed in Judge Hamill’s opinion of November 8, 1995, reported at 15 N.J.Tax 274 (Tax 1995).
Affirmed.